Citation Nr: 0115441	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
duty from January 1943 to February 1945.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying as not well grounded the 
November 1998 claim for service connection for the cause of 
the veteran's death, and for DIC benefits under 38 U.S.C.A. 
§ 1318.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Benefits authorized by 38 U.S.C. § 1318 (West 1991) shall be 
paid to a deceased veteran's surviving spouse (see § 
3.54(c)(2)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error (CUE)) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that either: (i) 
Was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100% disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100% disability rating for such time but for CUE 
in a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100% disability rating for the required period 
of time.  Marso v. West, No. 97-2178 (U.S. Vet. App., 
December 23, 1999).

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100% disability rating for 
the required period of time can only be made for claims where 
38 C.F.R. § 19.196 applies, i.e., for those "entitled to 
receive" claims received prior to the March 1992 effective 
date of section 20.1106, or where a veteran had never filed a 
claim for VA benefits, and therefore no final VA decision 
regarding the veteran's level of disability was made.  See 
Marso, supra (citing to Carpenter v. West, 11 Vet. App. 140 
(1998) and Wingo v. West, 11 Vet. App. 307 (1998).

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22(a) 
(2000) and added other provisions relevant to this claim.  
Those amendments more specifically defined the phrase 
"entitled to receive."  38 C.F.R. § 3.22 (2000).  Where a law 
or regulation changes after the claim has been filed or 
before the administrative process has been concluded, as is 
the case here, the version most favorable to the appellant 
applies.  DeSousa v. Gober, 10 Vet. App. 461 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The records regarding treatment in 
service consist of records pertaining to the veteran's 
hospitalization from August 1944 to February 1945.  It 
appears there may be additional service medical records.  

The official death certificate shows that the veteran died in 
October 1998 due to asystole due to or a consequence of 
congestive veteran due to or a consequence of chronic renal 
failure.  At the time of his death service connection was in 
effect for rheumatoid arthritis, evaluated as 60 percent 
disabling.   The appellant in her substantive appeal makes 
reference to the veteran's hospitalization for seven days.  
This record is not on file.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the National 
Personnel Center in St. Louis, Missouri 
to conduct a search for any additional 
service medical records. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment since the veteran's release 
from active duty until his death which 
are not already of record, including the 
records from Dr. Sutton who treated the 
veteran in 1967 and Dr. Meredith.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the appellant's 
entitlement to service connection for the 
cause of the veteran's death and for DIC 
benefits under the provisions of 
38 U.S.C.A. § 1318, to include the 
revised 38 C.F.R. § 3.22(a).  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



